The opinion of the court was delivered by
Veazey, J.
This casé is to be determined on the facts found by the referee. It appears that the defendant made certain representations to the plaintiff in the sale of a farm which were false, but which the defendant believed to be true ; and that the plaintiff relied upon these representations in making the purchase. The conveyance was by quit-claim deed, and the representations were in respect to the location of the western boundary of the *542farm. As the defendant’s representations induced the purchase, if the defendant knew or believed they were false when made, the plaintiff would concededly be entitled -to recover, although made in the sale of land. Harlow v. Green, 34 Vt. 379 ; Kelley v. Pember, 35 Vt. 183 ; Whitton v. Goddard, 36 Vt. 730 ; Cabot v. Christie, 42 Vt. 121. In the case last cited, which was similar to this in form and pu-rpose, the question arose upon certain requests which the plaintiff made to the court to charge the jury, and upon the charge thereon. The representations were as to the number of acres in the farm, and were made as of the defendant’s own knowledge. The defendant erroneously supposed there were as many acres as he represented, but did not in fact know the number. The court there, as in all similar cases, recognized the necessity of establishing fraud on the part of the defendant by which the bargain was induced, in order to entitle the plaintiff to recover, but held that there may be fraud in- the statement of belief as knowledge. That is, that a party has no right to say he knows, or its equivalent, when he don’t know, but only believes ; that if he has only belief or opinion, he should not pass that off as knowledge by a statement as of knowledge ; that, in short, he deceives by professing knowledge when he only has opinion. Therefore the learned judge there says : “ If the defendant had only a belief or opinion as to the quantity of land, it was an imposition upon the plaintiff to pass off such belief as knowledge.” The County Court instructed the jury in that case that the plaintiff could recover only in the event “ that the defendant represented the quantity of land different from what he knew or believed to be true.” The court put knowledge and belief on the same footing. The Supreme Court said, “ under these instructions it would be immaterial whether he made the representations as a matter of knowledge or as a matter of opinion, so long as'he kept within his belief as to the quantity of land. In this we think there was error.”
It is upon the principle enunciated in that case that the plaintiff here relies. It appears from the report that previous to the purchase by the plaintiff he went on to the farm, examined it to some extent, and the defendant then pointed out to him the boundaries, *543and told him that the farm was bounded on the west by West River ; that after this and previous to the execution and delivery of the deed, the plaintiff heard that one Eliza Divoll claimed to own some of the land on the east side of, and adjacent to, the river; that on the day and before the execution of the deed, the plaintiff told the defendant what he had heard as to Divoll’s claim ; that defendant then said she did claim to own about nine acres on the east side of the river, that by the way the original deed read, the farm was bounded on the west by the river, referring to a deed of the same farm from Daniel Cobb to Jonas French, dated January 19, 1831, which the defendant had had in his possession from the date of his purchase in 1858. In Cabot v. Christie, supra, the learned judge says: “ A sufficient explanation, however, sometimes arises from the nature of the subject itself, or from the situation of the parties being such that the statement of knowledge could only be understood .as an expression of strong belief or opinion.” What was the situation of the parties in this case ? The land in controversy was wooded and none of it used for tillage or pasturage, and there was no fence on the division line. The plaintiff knew the line was in dispute. The location of a division line, in a wooded section especially, is very often a matter difficult to determine, therefore a matter about which, when in dispute, it would not ordinarily be expected a party would have positive knowledge. The defendant did not say he knew the line was where he had previously stated it was, in pointing out the boundaries generally, but when talking about the Divoll claim, he said that by the way the original deed read the farm was bounded by the river, to which he had occupied and claimed to own. The description of the western boundary in said original deed was as follows: “ Bounded westerly on West River and on the west line of the school lot,” &c. The defendant understood from this description that the entire western boundary was on the West River, and believed .that the lot owned by Divoll was wholly on the west side of the river, whereas its eastern boundary was a part of the way on. the river and then crossed and took in about four acres on the east side. The defendant produced the original deed at the time when he executed *544the deed to the plaintiff, so that the plaintiff might have read it, although it is not found that he did read it. The false statement of the defendant, therefore, finally comes down to this, that he, by reason of misunderstanding, not with fraudulent purpose, misstated the description of the western boundary in said original deed, but produced the deed. We think that the subject-matter of the representations and the circumstances surrounding the parties were such that the plaintiff had no right to understand the defendant as doing more than stating his belief or opinion ; and that to go further and hold as the plaintiff claims, we should go beyond any previous case, should have to disregard the wholesome and well-recognized rule of caveat emptor as that rule has been applied in this State, and should establish a precedent that would be unwise and unprofitable for the guidance of individual dealing. This view renders it unnecessary to pass upon the other point of defense.
Judgment reversed, and judgment for the defendant for his costs.